1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 GLADYS GARCIA,

 8          Worker-Appellant,

 9 v.                                                                           NO. 31,302

10 LAKEVIEW CHRISTIAN HOME,
11 and NEW MEXICO HEALTH CARE
12 WC GROUP,

13          Employer/Insurer-Appellees.

14 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
15 Lori A. Martinez, Workers’ Compensation Judge

16 Chavez Law Firm
17 Gonzalo Chavez
18 Roswell, NM

19 for Appellant

20 Yenson, Lynn, Allen &Wosick, P.C.
21 Matthew L. Connelly
22 Albuquerque, NM

23 for Appellees

24                                 MEMORANDUM OPINION

25 WECHSLER, Judge.
 1        Summary affirmance was proposed on Issues 1, 2, and 5, and summary reversal

 2 was proposed on Issues 3, 4, and 6, for the reasons stated in the second notice of

 3 proposed disposition filed in this Court on September 8, 2011. No memorandum

 4 opposing summary affirmance on Issues 1, 2, and 5, and summary reversal on Issues

 5 3, 4, and 6, has been filed, and the time for doing so has expired.

 6        Issues 1, 2, and 5 are affirmed; Issues 3, 4, and 6 are reversed. The case is

 7 remanded to the Workers’ Compensation Judge to amend the compensation order with

 8 regard to Issues 3, 4, and 6, in accordance with this Court’s second calendar notice.

 9        IT IS SO ORDERED.



10                                               ______________________________
11                                               JAMES J. WECHSLER, Judge

12 WE CONCUR:



13 __________________________________
14 CELIA FOY CASTILLO, Chief Judge



15 __________________________________
16 LINDA M. VANZI, Judge




                                             2